Mid-term review of the European Environment and Health Action Plan 2004-2010 (debate)
The next item is the report by Frédérique Ries, on behalf of the Committee on the Environment, Public Health and Food Safety, on the mid-term review of the European Environment and Health Action Plan 2004-2010.
rapporteur. - (FR) Madam President, Secretary of State - and may I express our appreciation of the fact that you clearly took trouble to be here in time for the debate -, Commissioner Dimas, ladies and gentlemen, health and the environment are not always compatible subjects, especially now at the beginning of the 21st century. Our citizens are exposed to pollution in various forms, more often than not as a combination of different factors, and this applies whether you live in town or in the countryside, by the sea or in the mountains.
It is therefore anything but a coincidence that, according to the latest statistics put out by Eurostat, six out of every ten Europeans believe it highly or relatively likely that environmental pollution is affecting their health and also, and this is important, that the European Union is not sufficiently active in this area, which is the whole object of our debate this morning.
First and foremost, I would like to thank my colleagues and most particularly the shadow rapporteurs of this report, Mrs Ferreira, Professor Trakatellis, Mrs Breyer, Mrs Belohorská and Mrs de Brún, for the excellent collaboration that we have maintained since the start of this particular project, which dates back to 2003. Indeed it was in 2003 that the European Commission set the ball rolling with what was then the SCALE initiative, which focused on children's health, followed the year after with the launching of an Action Plan that is due to run until 2010. This is an initiative that we consider to be inadequate in scope in that at its February 2005 sitting Parliament adopted a resolution that was fairly critical, it has to be said, based on the simple assessment that an action plan, in essence, cannot set itself the sole objective of producing more data and conducting more research, even if these are of an essential nature. We were therefore disappointed, and all the more since one Member State after another, notably France with its national health and environment plan along with many of the German Länder, Belgium, Luxembourg, the Netherlands and others, went on to set up ambitious national plans of their own,
Three years later how far have we got in reducing illnesses that can be attributed to the impact of pollution? At Community level not very far, it seems to me, and I therefore now want to present a proper mid-term review of the situation as it stands. Certainly the European Union, as we have said over and over again, can pride itself on having achieved many successes in combating various forms of pollution. While it is impossible to list them all, they include the recent legislation on ambient air quality - which owes much to your vigorous efforts, Commissioner - the pesticides package, which is about to be completed, and of course the REACH initiative, which places controls on more than 10 000 chemical substances and proposes to replace those that are causing the most problems. I would also like to mention another important aspect, namely the funding provided by the Commission over the last three years for more than 38 projects devoted to health and the environment as part of the Sixth Research Framework Programme, which comes to an estimated total of more than EUR 200 million. In other respects, and given the difficulty of assessing the impact of this plan, which has so far failed to live up to its name, I would say that our overall impression is somewhat mixed.
Our draft resolution today therefore centres on the need to restore the precautionary principle, which I know is also held dear by the Secretary of State. Like her, I sincerely believe that we need to redeem and revive this principle, which as I have said before is that of action rather than abstention, and ensure that it is applied as part of Community policy, as provided for in Article 174(2) of our Treaty and now established as an ongoing precedent by the Court of Justice. Still on this subject I believe that it is important that we should seek to shift the burden of proof for all product legislation - and this is what we are providing for in point 13 of our resolution - because it is only right, and indeed it is obvious, that the producers and importers should be responsible for demonstrating that a product is harmless. I would add that, wrongly perhaps, this is what most consumers already believe.
The second subject of concern, and of no less importance, is that which is covered in points 23 to 25, namely the issue of climate change. We have examined this crucial question in close collaboration with experts from the WHO. The phenomenon that is most frequently depicted by these experts is that of an increased intensity and frequency of heat waves. How can we forget that after the summer 2003 heat wave more than 70 000 additional deaths were recorded in some ten European countries? It appears to us that a system of preventive measures - reduced exposure to heat, an early warning system and of course aid for the elderly - needs to be put in place here. I would also point out that the increase in temperature levels brings with it the appearance of certain viruses, such as the chikungunya virus that struck Italy in 2007, and that while this was anything but an epiphenomenon, at least according to the experts, it was perhaps an early warning sign of numerous pandemics in Europe. Obviously this also calls for a response that is appropriate to the potential scale of the problem, and at the very least a proper system of coordination between the Commission, the European Centre for Disease Prevention and Control in Stockholm and the various European capitals.
I would like to round up my presentation by referring to what has, for the health sector, been the soap opera, the saga of summer 2008, one that has been running everywhere in many countries - in France, Belgium and others besides - and here I am talking about the flood of information, articles and studies, most of them contradictory, on the health risks, proven or otherwise, of mobile telephone devices, and particularly of the threat they pose to the most vulnerable groups, especially children. Here the highly, if not to say excessively, media-conscious David Servan-Schreiber was not the first to set the alarm bells ringing. What we are stating in paragraphs 21 and 22 of our resolution is simple: all these various studies tend to show that electromagnetic fields have an impact on human health; moreover, exposure limits, it has to be recalled, have not been amended since 1999 and therefore remain the official European Union standard, while at the same time we have a complete lack of consensus among researchers as to whether or not GSM waves pose health risks.
This scientific uncertainty is likely to run and run. The time will come when the policy-makers have to take a decision and that is what we are doing in the resolution that is being presented today.
President-in-Office of the Council. - (FR) Madam President, Commissioner, Mrs Ries, ladies and gentlemen, European citizens in every country are quite legitimately worried about the quality of the environment and are increasingly concerned about the link between the environment and health.
The Environment Ministers had an opportunity to deal with this issue last December and the Council is now attaching increasing importance to this matter. Different pathologies are involved here, and while these are numerous, the facts and the links between pollution and health have still not been properly established. What we are referring to here are respiratory diseases, asthma, allergies, cancer and endocrine disruptors, especially those that affect the most vulnerable sections of the population, as Mrs Ries has already pointed out, including children, pregnant women, the elderly and the disadvantaged.
The European Union's new strategy to promote sustainable development, as adopted by our heads of state or government in June 2006, quite rightly includes public health as one of the key challenges we face, the aim being to promote health without discrimination and to improve protection against the health risks that are now being posed, and all this has to be achieved - and I will come back to this - by means of robust preventive measures.
There are several ways of improving the current situation, and all have been mentioned. There is better cooperation between the health sector and the environment sector, which unfortunately sometimes tend to develop in separate directions. There is the need to improve the quality of the environment, and that is what we are doing, especially with our work on the IPPC Directive and the proposal for a directive on soil quality, which we shall speak about presently, as well as the need currently facing us to improve Community expertise in this area. There is the work that we are all doing together at international level, and especially within the World Health Organisation. Finally, there is the objective that we are pursuing in a very hands-on way, which is to improve the manner in which environment is incorporated into every relevant policy, plan and programme, and especially in the course of the health and environment programme that is to run from 2004 to 2010. In short, it is important to bring this mid-term review to a successful conclusion so as to ensure that the actions taken are as effective as possible.
Like Mrs Ries, I in turn would like to stress the need for preventive measures in all the different fields of action, and in all the points that have been mentioned in your work.
The Council in its conclusions of last December, just like Parliament today, takes the view that action is needed as soon as possible. We have to act quickly and we have to act ahead of events. We need to act according to the principles of prevention and according to the principles of precaution, which certainly means developing new tools capable of anticipating and analysing potential threats as soon as they appear or as soon as any suspicion arises, and then being able to view these various problems against a different background, such as that of climate change or biosecurity, for example, which are both areas that are connected with human health.
Madam President, ladies and gentlemen, about a year ago now the Commission adopted the mid-term review of the European Environment and Health Action Plan 2004-2010. This review is a report on the implementation of the Action Plan to date.
I am pleased that the European Parliament's response to this mid-term review has been positive and that, in common with the Commission, it considers the mutual interaction between the environment and health to be very important. I am particularly happy that the French Presidency, both today and via the Minister on previous occasions, has shown its full support for this subject, which is so important to European citizens.
As you know, the aim of the European Action Plan for the relationship between the environment and health is to improve the provision of information, and to encourage research on the environment and human health, in order to better understand the threats and risk factors posed to human health by the environment. Political leaders at European and national level will thus be able to create more effective legislation and measures to protect the health of European citizens.
The Plan covers 13 specific courses of action for the 2004-2010 period. It was drawn up after extensive consultation with experts and bodies working in the European environmental, health and research sectors.
In the Action Plan, emphasis is laid on the vital importance of close cooperation between environmental, health and research departments, at both national and European level. This cooperation is key in dealing in the best possible way with the mutual impact that the environment and health have on each other.
Four years after the adoption of the Action Plan I am happy to report that this close cooperation between the various services has now been consolidated. This is clearly a very positive development, according to last year's mid-term review.
Let me give you a specific example. The Member States are now working together to coordinate a European approach to the issue of human biomonitoring. This involves the ministries of research, health and the environment.
I think it is important to add that, after the approval of last year's progress report, the Commission also undertook other important activities, especially regarding human biomonitoring, the relationship between climate change and health, air quality in indoor areas, research on the environment, and health and electromagnetic fields. I am therefore glad that these issues are included in the European Parliament's report.
Let me briefly elaborate on the new developments. The Commission is now adopting a broader approach to the issue of air quality in indoor areas. This approach also corresponds to the European Parliament's 2005 resolution. Many activities have been undertaken that go beyond the specific targets in the Action Plan. For instance, new research projects have been funded by the Commission, a working group of experts has been set up and a Green Paper on tobacco smoke and scientific opinions have been approved. What still remains to be decided is the legal means to deal with the issue of air in indoor areas in the best possible way.
With regard to human biomonitoring, the Commission regrets that the proposal submitted by the consortium of 24 Member States was not judged suitable for funding on the basis of the 7th Framework Programme. In any case, a new call will be published this month to submit proposals on human biomonitoring.
Meanwhile, the Commission will continue preparatory work on the pilot project within the framework of an ERA-NET network and within the framework of an administrative arrangement with the Joint Research Centre in Ispra in close collaboration with the Member States.
As for electromagnetic fields, the Commission is carrying out continuous monitoring of scientific developments, through the Scientific Committee on Emerging and Newly Identified Health Risks and through the ΜΝΤ network for electromagnetic fields, a project in the 6th Framework Programme.
The Commission is promoting research in the most important subject areas in order to determine whether the exposure limit values laid down in the Council's recommendation should be revised. The Commission recently asked each Scientific Committee on Emerging and Newly Identified Health Risks to reconsider its opinion on the basis of the most recent data and reports.
The relationship between climate change and health is clearly an issue of growing importance, according to the mid-term review. The relationship will be dealt with in the White Paper on adaptation to climate change, due to be adopted very soon.
These developments show that the Commission places great importance on an even higher level of incorporation of the health dimension into European environmental policy. Recent legislation, such as that on chemicals, REACH, and the new directive on ambient air quality, reinforce environmental and health protection and are examples of a mutually beneficial way of dealing with the environment and health in the interests of European citizens.
Finally, let me thank the rapporteur, Mrs Ries, for her report, her excellent work and the enormous interest she has shown in the issue of the relationship between the environment and health. I should also like to reiterate the firm intention of the Commission to continue its efforts on the Environment and Health Action Plan. The Commission is determined to shape effective environmental legislation and ensure the correct implementation of existing legislation in order to protect both the environment and the health of European citizens.
With this in mind, the Commission will play an active role in preparations for the Fifth Ministerial Conference on Environment and Health, scheduled to be held in July 2009.
on behalf of the PPE-DE Group. - (FR) Madam President, allow me first to welcome Mrs Kosciusko-Morizet, whose convictions and determination in this area are well known, along with the Commissioner. I would of course also like to congratulate Mrs Ries for the excellent work that she has carried out in dealing with an issue that is of special importance and sensitivity for our citizens. Hippocrates once said that to study medicine you have to study the climate. While we can certainly recognise the efforts that the European Commission has made since the launch of the Environment and Health Action Plan in 2004, it is a matter of some regret that this initiative is not based on a genuine prevention policy that is aimed at reducing diseases linked to environmental factors and one that pursues a clear and properly costed objective. Ten years ago, when climate change was being debated, the health risks as such were never mentioned. Today the frequent occurrence of heat waves, floods, wildfires and natural disasters of all kinds within the European Union is altering the appearance of those illnesses that are caused by bacteria and viruses and transmitted by some insects. We therefore have to acquire a better understanding of the consequences that all this may have for human health, and especially that of the most vulnerable members of society, so that we become better able to manage the risks involved. Where the main objective of the 2008-2013 health programme is to act upon the factors that traditionally determine health, namely diet, smoking, alcohol consumption and the use of drugs, the present 2004-2010 Action Plan is to focus on certain new health challenges and address the determining environmental factors that affect human health. I am also thinking about air quality, electromagnetic waves - a subject that has already been touched on - worrying nanoparticles, as we have seen in the REACH programme, substances that are classed as carcinogenic, mutagenic or toxic to reproduction, endocrine disruptors and all the health risks posed by climate change, and I have already spoken about these. I also wish to point out that while respiratory illnesses rank second as a cause of death and in terms of incidence, prevalence and cost, within the EU they constitute the main cause of death among children under the age of five and are continuing to progress on account of indoor and outdoor air pollution in particular.
With reference to the subject of urban environmental health, and particularly the quality of indoor air, the Commission should do more to combat domestic pollution, given that Europeans spend on average 90% of their time inside buildings. We know that this subject, this link between environment and health, is a particularly important and sensitive issue and we need to find a proper response to it as soon as possible for our citizens' sake.
on behalf of the PSE Group. - (FR) Madam President, Mrs Kosciusko-Morizet, Commissioner, ladies and gentlemen, I too wish to salute the work done by our colleague and the determination she has shown in dealing with this dossier. This is a determination that I share, because the link between environment and health, which is now widely recognised, warrants a response in the shape of our political actions.
It is therefore essential to move forward so as to update our knowledge in this area and, more especially, to implement actions designed to limit the negative impact of our environment on human health.
The different subject areas have been clearly identified and are covered in the Action Plan. It has been necessary not only to take account of the effects of climate change and to devise methods of risk assessment but also to discuss other factors such as electromagnetic fields.
I am also gratified to see that the report contains a reference to the 2007 document produced by the European Environment Agency showing that atmospheric pollutants, and particularly those associated with fine particles and ground-level ozone, represent a considerable threat to the proper development of children and are reducing life expectancy in the EU.
However, I regret that the problems associated with health in the work environment have not been included in the text. It should be remembered that millions of people now suffer from illnesses that are linked to their working environment and whose origins are many and varied: stress, work intensity, various pollutants, musculoskeletal disorders associated with poor workplace ergonomics and so on. I hope that this issue will be considered seriously by other committees.
As Mrs Ries has said, the biggest problem is also that we are falling behind. The Commission, it seems to me, has not been sufficiently active in honouring the commitments that it set itself. Here I would refer, for example, to the issue of nanoparticles, a subject that is currently the focus of numerous reports and one that is raising many questions.
For example, I read in the Commission's 2007 communication on the objectives for 2004-2006 that the intention is to examine the possible effects of nanoparticles on health and the environment. Following that, for the 2007-2010 period there is provision for research into the potential risk that nanoparticles pose for human health. This means three years to look into a subject and another three years to carry out studies. It seems to me that we could be more efficient than this.
Doubtless there are reasons for this inadequate approach: lack of human resources and lack of financial means. However, what kind of credibility can the EU expect if it fails to keep to its own commitments? We know that on these issues Europeans can recognise the valued added of the European dimension. Let us therefore not disappoint them.
I will finish with a question that is directed at the Council and at the Commission: you referred, Commissioner, to cooperation between the different services and between the research teams, which is a good thing. Is there also coordination between the different national environmental-health plans drawn up at government level and the European Action Plan? Finally, Madam Minister, when you take the floor again, perhaps you can tell us whether France, for example, has linked its efforts to those that it has been making under the environmental Grenelle?
on behalf of the ALDE Group. - (SV) Madam President, I usually say that the EU must become narrower but sharper, in other words that we should focus our actions while also respecting subsidiarity. This action plan is exactly this kind of area. I would like to raise a few things which our rapporteur Mrs Ries addresses in her report. Her criticism of the lack of quantified objectives and indicators is very serious. We must add to the action plan. The criticism from Mrs Ries and several other Members of the fact that there are insufficient precautionary measures is serious. It is directed at this material and we must take it into account in our ongoing work.
I would particularly like to highlight three areas: weak groups, endemic disease and the link between climate and health. We must become much better at seeing the differences in treatment and medication of adults and children, and women and men. It is a scandal that this is still not self-evident and has not already been implemented in medical research and treatment.
The work which has started on patient mobility in the internal market is incredibly important to different patient groups, e.g. those with neck injuries, where different standards of treatment are found in different Member States.
I welcome the focus of the French Presidency on Alzheimer's disease, one of our major endemic diseases, but we also need a coordinated approach for diabetes, asthma and rheumatism, to name but a few examples. This is also the case for working environment-related injuries.
We are now witnessing a trend in Europe and worldwide of more pandemics and the greater spreading of viruses, bacteria and parasites in a manner which has not been seen in a very long time. Much of this is naturally related to climate change.
Antibiotic-resistant bacteria mean medicines and treatments are not working and this is one of our most urgent health problems. It is a shame that the development of new antibiotics has largely ground to a halt in the major pharmaceutical companies. I hope that the Presidency and the Commission will tackle this very serious and major problem as soon as possible!
We also need an analysis of different climate change scenarios. What effect would a global increase in temperature of two degrees, four degrees or even more have on health in Europe? No such material is available today. If we are to be able to make concrete and good decisions on the climate change package, we also need reliable material on the various climate scenarios we will have to cope with in the future.
on behalf of the UEN Group. - (PL) Madam President, as I take the floor on behalf of the UEN Group in the debate on the mid-term review of the European Environment and Health Action Plan 2004-2010, I should like to draw attention to the following issues.
Firstly, the very appropriate measures to improve the natural environment and combat climate change require additional financial resources. This puts public authorities and economic entities in the new Member States in a particularly difficult situation. The new Member States are obviously focusing mainly on catching up with the more developed countries of the European Union in terms of development.
Secondly, the European Union is endeavouring to take the lead, for example as regards limiting carbon dioxide emissions, but the Commission allocated the limits without taking account of how much individual Member States had to make up in terms of development. As a result, my country, Poland, was awarded a lower limit of carbon dioxide emissions. This led to electricity prices rising immediately by between 10 and 20 per cent. I dread to think how far electricity prices will rise after 2013, when power stations will have to purchase all their emissions limits on the open market. In this way, a sensible measure to limit carbon dioxide emissions and thus combat climate change has become a burden for consumers and resulted in increasingly widespread social discontent.
Thirdly, the appropriate measures contained in the report on health care also require additional financial resources. It is particularly hard for the less developed Member States to find these resources, as they are already experiencing serious difficulties in financing very basic health care for their citizens. As I conclude, I should like to thank Mrs Ries for a very comprehensive and detailed report on the impact of the natural environment on human health.
on behalf of the Verts/ALE Group. - (DE) Madam President, we are at the half-way point in this Action Plan, and it is time for a review. We are taking stock of what has been done up to now, and the question we must ask ourselves is this: have there been any visible results?
The Commission is sitting back and saying that it is satisfied. However, if the air we breathe and the water we drink are making us ill, it is high time for Europe to take action and become the driving force for a new overall approach to such health risks. That is why the Action Plan cannot be regarded as simply an add-on to existing EU policy; it must set new benchmarks.
I welcome the fact that the Committee on the Environment, Public Health and Food Safety has adopted a highly critical position towards the Action Plan and has demanded major improvements. We are firmly convinced that the Action Plan is doomed to failure unless it is based on a pro-active policy of prevention, and one thing must be clear: without clear-cut quantitative goals, it will remain a paper tiger.
We are pleased that the environmental report bears a green handprint, especially when it comes to nanotechnology. It is clear that the potential new risks have not been taken into adequate account in the Action Plan. Indeed, it is scandalous that when it comes to the risks associated with nanotechnology, the European Commission is still burying its head in the sand and is claiming that the current legislation in place is quite adequate. We know that the very opposite is true. Nanotechnology is being allowed to develop in what is in effect a legal vacuum.
Then there is the issue of electrosmog: we know that electromagnetic radiation poses a major and increasing problem, so it is quite unacceptable for us, as the European Parliament, to water down limit values which are already set much too high. Yet another issue is indoor air quality: the EU has set milestones when it comes to protection against fine particles, but what about indoor air quality, given that we spend most of our time in closed rooms? The Commission cannot continue to ignore this issue.
We call on the Commission to bring forward clear legislative proposals to improve air quality in all the relevant areas: construction projects, glues used in furniture, etc.
Achieving better protection for particularly vulnerable groups such as children and pregnant women is also a matter which is very close to our hearts, and the precautionary principle should be the guiding principle for our legislation in all these areas. Naturally, we would have liked to achieve more, but we hope that the Commission will not stop at that. This area of work must not be allowed to come to a standstill, and we believe that we can take this issue forward.
I want to welcome this report from Ms. Ries.
I call upon the Commission and Member States to recommit fully to the goals of the European Environment and Health Action Plan and furthermore to step up the plan by making it more ambitious and more in tune with our needs. I welcome, in particular, that which Commissioner Dimas had to say. The rise in the incidents of certain types of cancer shows us that we cannot afford to rest on our laurels.
In particular, I want to single out action in the field of mental health as being of the utmost importance. Mental ill-health is a major risk factor for suicide in Ireland and suicide itself is the biggest killer of our young people. The EU should give more support to developing adequate prevention strategies, any actions at an EU or international level to help us promote mental health would be welcomed warmly.
I also support the calls for action on the issue of indoor air quality and on the safety of chemical compounds used in equipment and furnishings. The Commission has taken some important action but we need a comprehensive policy on indoor air quality given the extent of respitory illness in the EU.
We must also provide support for our SME's to ensure that they can comply with environmental health regulations and to take steps to improve the impact they have on the environment. In my constituency a wonderful project in relation to this subject was supported by Interreg.
Our climate is changing and this brings with it new challenges in both the fields of health and environment. The new threats to our environment and our health caused by climate change must be met head-on and in an effective way.
A lot has been done, but more ambition and sensible concrete actions is the message I want to send to the European Commission today.!
(SK) Thank you, Commissioner, and you, Minister, for coming to listen to our views. Thank you to Frédérique Ries, the rapporteur, for producing this report. This is a very ambitious programme, which is very difficult, even impossible, to assess. Furthermore, we are assessing the implementation of ambitious objectives in the highly diverse environment of the 27 Member States with differing health care systems and differing natural environments.
One of the most serious worries going forward is cancer. We have often been faced with future predictions which are very threatening. There are statistics showing that this disease results in a huge loss of population mainly of working and retirement age. In many cases, the effect of the environment on the state of health of the population has been clearly demonstrated.
No less important - and the report supports my emphasis on this - is the provision of information to the population concerning both the effects of the environment on health and the incidence of serious diseases and concerning the ability of various non-governmental organisations to support these activities.
There are two sides to every coin: on one side, an important role is played by the provision of information by the European Union or local institutions, but on the other side, it is very important for the population to have access, to know how to obtain such information and facts and how to deal with them.
Prevention is only effective if its properly understood and interpreted and, if these conditions are met, it is also possible to monitor the response in real figures. It is possible to assess the plan with a short-term view, but the main consequences of implementation of these tools are best observed and quantified with a long-term view.
Madam President, while this review is very welcome, I think we also need more frankness in the debate, and we must accept that we cannot protect people - our citizens - from themselves, nor should we try to legislate for all life's risks. Popular support for the EU project is actually at risk if we give the impression that we are on a mission to regulate every aspect of our lives - and that is the interpretation on the ground at the moment. We must be very careful to communicate exactly what the EU project is all about.
I would also like reassurance that the majority of this plan is not just repackaging and rebranding of projects already planned. We need better implementation of existing EU legislation at Member State level, and better monitoring and enforcement by the Commission. Greater assessment and, indeed, debate on the roll-out and effectiveness of the existing legislation is a priority as far as I am concerned.
The priority concern in terms of new legislation in this House has to be the climate and energy package. Climate change will impact on health in many ways, including malnutrition resulting from food scarcity in parts of the world; deaths and injuries as a result of extreme weather events such as heat waves, floods, storms, and fires and the consequent social problems therefrom; the increased burden of a range of diarrhoeal diseases; increased frequency of cardio-respiratory diseases; serious problems with water scarcity - over 40% of the world will, in part, actually have water scarcity problems within 10 years - and drinking water. It is very welcome that this resolution on the mid-term review recognises the health impacts of climate change, and I applaud it for that.
On another point, a very serious issue - which really is still a Cinderella issue in terms of how we treat it at European and Member State level - is the whole area around European mental health. One in four Europeans suffers from mental health problems at least once during their life. In Ireland alone, the cost of mental ill health is estimated at up to 4% of our GDP and, tragically, there were over 460 suicides last year alone - recorded suicides. That was an increase of 12% on the previous year, in 2006 - in Ireland, a country which, on the best-place-to-live barometers, comes way up there, I think after Luxembourg. (I do not know who draws up the criteria for these barometers.) But we have to question this.
This problem with mental health in Europe, and the projected problems, deserves attention and adequate prevention strategies in this most important area. The rapporteur's prognosis that the action plan is bound to fail, in all or part, is worrying, and I would like to hear reassurances from the Commission - but also from the presidency - that this will not be the case.
(EL) Madam President, ladies and gentlemen, I congratulate the rapporteur on her comprehensive and cohesive report, which objectively assesses the progress made in implementing the European Action Plan 2004-2010 while at the same time taking note of shortcomings and new data.
Let me point out some issues relating to indoor air quality and its impact on human health, especially for the most vulnerable groups such as children and the elderly. Bearing in mind that we spend 90% of our time indoors, the European Commission must proceed immediately to the drafting of a strategy for this, focusing on both establishing guidelines and protecting citizens who are exposed to multiple sources of biological and chemical pollution.
It is essential that a suitable framework is established to reduce exposure to chemicals. Particular emphasis must be placed on the condition of public buildings, offices and schools, so that we can protect the most vulnerable.
(PL) Madam President, the link between health and the environment is obvious, as is the link between the environment and agriculture, because sensible and rational farming helps to protect the environment.
We are unfortunately faced with certain developments in agriculture that are detrimental to the environment. Small family farms are disappearing, and European agriculture is becoming more and more industrialised, which is damaging to the environment. Agricultural policy should do more to protect smaller family farms, because they are run in a more environmentally-friendly manner.
GMO technology represents a further threat. It continues to spread despite the many serious concerns about the negative effects of GMO crops on the environment and on human and animal health. The European Union should act with caution regarding GMOs. I support the report by Mrs Ries who deserves to be congratulated on her excellent work.
(FI) Madam President, ladies and gentlemen, my sincerest thanks go to the rapporteur, Mrs Ries, for her excellent work. Unfortunately, I have to agree with the criticism which many here have made about the programme itself. It relies on existing measures and not on showing the way forward.
Time and again the precautionary principle is ignored when people get excited about new discoveries. This is also apparent now with regard to nanomaterials and electromagnetic fields. Nanomaterials are becoming a more common phenomenon, even in consumer products, but the legislation is lagging behind, although researchers warn that nanomaterials could become a health problem on the scale of asbestos unless we take the risks seriously. The same goes for electromagnetic fields, to which hundreds of millions of people are exposed, even though we know very little about their effects. In some countries, such as Italy, there is a 500 metre safety zone between base stations and schools, while in Finland there are base stations even on the roofs of schools. New European norms which take account of scientific findings are urgently needed for this.
(CS) Ladies and gentlemen, I fully agree with Mrs Ries's assessment of the environment and health action plan. Like the rapporteur, I believe that the plan is impossible to interpret and is doomed to failure. Some of its objectives such as the prevention of suicide or a communication strategy on the impact of climate change on human health are astonishing. The plan is ill-founded, both financially and in particular from an organisational perspective. The actions to be implemented are vague and give rise to doubts and questions rather than providing answers. The document also duplicates the World Health Organisation's similar plan.
The European Environment and Health Action Plan is unfortunately just another subject for justified criticism as a waste of taxpayers' money and pointless bureaucracy in Brussels. I believe that the Commission should immediately terminate the implementation of this plan, cooperate more closely with the World Health Organisation and definitely not announce a further phase of the health plan at European level.
(PT) I want to start by congratulating Mrs Ries on her work. The relationship between a poor environment and health risks is now clear. There are now more diseases associated with environmental factors and climate change, such as respiratory diseases, allergies and cancers.
Global warming is at the root of new pandemics. Studies show that droughts and floods kill more people than any other natural disaster. Poor air quality in schools and health establishments also causes serious problems.
Increasing numbers of people are falling ill due to air pollution in the big cities and inside buildings, due to the pollution of water and even groundwater, due to contamination of agricultural land with plant protection products and due to a lack of treatment of wastewater and urban waste. Measures need to be taken to prevent future problems.
(IT) Madam President, ladies and gentlemen, the report by Mrs Ries is absolutely beyond reproach, especially since the rapporteur monitors the implementation of the Commission's planned actions with close, unstinting attention, as well as by asking questions, and demands further efforts in the hoped-for preventive strategy which must characterise European policy action.
I likewise applaud the request for the Commission to publish a Green Paper on indoor air quality, and I would draw attention to the sensitivity shown by the rapporteur as concerns the effect that electromagnetic fields have on human health.
All in all, I can endorse everything said by Mrs Ries, and I hope this report will garner the widest possible support from Parliament.
(RO) Climate change influences human health considerably, by the proliferation of certain infectious and parasitic diseases, mainly caused by the increase in temperature.
The frequency of heat waves, floods and fires on uncultivated land may lead to the occurrence of other diseases, to inadequate hygiene conditions and deaths.
In summers, Romania has increasingly dealt with periods of hot weather, floods and storms. This summer's floods have left thousands of Romanian citizens without a shelter and hygiene conditions.
I request the Commission to provide Romania with adequate financial support in order to reduce the effects of these natural disasters.
The reduction of emissions generated by transport, which is responsible for 70% of the urban pollution, shall contribute to the air quality improvement. Directives such as on fuel quality, reduction of road vehicle emissions, and promotion of ecological vehicles for urban transport, shall contribute to the reduction of environmental pollution.
Nevertheless, it is important to monitor their implementation and the results achieved.
(RO) The international "BioInitiative” report on electromagnetic fields and their effects on human health raises concerns and finds that the existing limit values as regards the protection against non-ionizing radiations are out-of-date and immediate actions are required in order to reduce people's exposure to the radiations generated by the equipment used by the mobile telephone operators.
Scientific studies have shown that these radiations generate health problems, such as sleep disorder, child leukaemia, significant increase in stress and the use of a mobile phone for ten years doubles the risk of brain cancer. The new action and health plan has to take into consideration these threats that are increasing due to the occurrence of new technologies and are gaining ground in rural areas and developing countries.
We need to continue the research in this field and the fields related to mental health, such as stress and depression, in order to determine if they can be truly associated with non-ionising radiations.
(PL) Madam President, I should like to congratulate the rapporteur on her report on this subject, which is of such importance for all of us Europeans. I wish to focus on one particular issue and highlight the importance of bio monitoring. This is the procedure whereby the relationship between environmental pollution and the health of Europeans is measured. We should not skimp on resources for this strategy. We should invest in research, and then implement its findings. In addition, we should not merely pay lip service to the precautionary principle. We should apply this principle if we are ever uncertain as to the possible negative impact of a specific environmental issue on our health. The precautionary principle also prevents the spread of illnesses. It will prevent the spread of allergies and improve the way Europeans live and operate. I believe that the European Union must do more in the area of environmental diseases and take more effective action in the interests of the citizen. I expect the Commission to do so too.
(SK) I should like to congratulate the rapporteur, Mrs Ries, on her report, which describes the extent of implementation of the Action Plan and puts forward many recommendations for the next stage.
I welcome the measures introduced by the European Commission with the aim of improving the environment in indoor spaces. As a doctor, I consider this step to be very important. In offices, schools and homes we all spend the overwhelming majority of our time in enclosed spaces. High levels of pollution may result in asthmatic diseases, allergies and even cancer. I therefore support the proposal to publish a Green Paper and to adopt a proper European strategy on this topic.
I also consider it important to draw our attention to electromagnetic radiation. Technical progress may, when used incorrectly or excessively, represent a definite health risk, whether in the form of irregular sleep patterns, Alzheimer's disease, leukaemia or other disorders. The European Community must therefore become more actively engaged and adopt a position with respect to this modern threat as well as taking practical steps.
(RO) I would like to add the fact that the Union's population is ageing and I consider that the European Environment and Health Plan should deal with the problems that old people have.
Nevertheless, the perspective of the year 2010 is not very near. I think a long-term perspective and an adequate strategy are required. We should also not forget that the birth rate has decreased in recent years. In some Member States, the rate of child mortality is high. The Union's economic sustainability is based upon a young and healthy European population and, consequently, the Union needs to come up with a concrete action plan in order to ensure the natural growth the community needs.
I end by reminding you of the need to conduct epidemiological studies, under the Commission's care, in order to determine the effect of electromagnetic radiation on human health.
President-in-Office of the Council. - (FR) Madam President, Commissioner, ladies and gentlemen, I would like to highlight the fact that many of the Members who have spoken in this debate have chosen to tie in other environmental problems and it seems to me that they are right to do so, and that this being the case you are in fact calling on us to apply greater coordination and greater integration between the different environmental policies. I have taken note, for example, of the reference to climate change made by Mrs Ek, by Mrs Ţicǎu and even by Mr Kuźmiuk, even though his intervention was focused in a different direction, and of the reference to agricultural problems made by Mr Wojciechowski, along with the reference to the Urban Waste Water Directive made by Mrs Estrela. All these subjects are interlinked and this apparent complexity must provide us with the additional motivation needed to improve our knowledge of environmental health issues. Yes, Mrs Doyle, the presidency is totally motivated in this direction. This will be achieved by way of the directives that we are working on at the present time, namely the IPPC Directive, the proposal for a soils directive and the energy-climate package, as I am reminded of the link with climate change. Through these directives we are in a way addressing subjects and establishing links with various recognised pathologies such as cancer, which has already been referred to by Mrs Belohorská.
However many new problems are also arising and these have been touched on by a number of today's speakers. The problem of electromagnetic waves has already been researched in some detail, and here I am thinking especially of the Interphone study, but there are also new technologies coming on to the market all the time and these will in any case compel us to take an extremely long-term approach. I am also thinking of indoor air quality, a subject mentioned by many of you, which is something that should not be regarded as an emergent issue since it has always existed. However, it is much less researched than that of outdoor air quality, even though we spend 90% of our time indoors.
Mrs Ferreira wanted to know if there was a link, for example, at national level in France between the environmental Grenelle and the European Action Plan. Within the context of the environmental Grenelle we have done a lot of work on environmental health issues and have come up against the same problems as those that you have been commenting on in one way or another. First of all we have the recognised pathologies, those areas that are well documented and where further progress needs to be made, including the question of cancers linked to environmental causes. Then we have all the new concerns where our actions can go much further. In the environmental Grenelle, for example, we have made provision for classifying all nanoparticles, for setting up a compulsory declaration process for those nanoparticles that are being put on the market, for providing a better regulation and monitoring system for indoor air and for introducing better controls for all interior equipment and furnishings, some of which present problems for indoor air quality.
Mrs Ferreira, you asked about coordination and whether there was in fact any degree of coordination between the national environmental-health schemes and the European Action Plan. Clearly any link of this kind will present problems. We are currently in a phase in which each Member State is drawing up its own plan based on its own particular problem areas. Having said this, it seems to me that a measure of coordination could be introduced once this initial phase has been completed and this would provide the basis for the next stage of the process. Finally, if you would permit me, Madam President, I would like to allude to the fact that - while not wishing to offend those male Members who are also present and indeed I would thank them for their contributions - it has mainly been the female Members of this House who have spoken this morning and I see in this situation not a problem but rather an opportunity and perhaps also a sign of hope.
Madam President, ladies and gentlemen, I thank you for the constructive discussion we have had on the important issue of the relationship between the environment and health. I think this discussion has been a very useful opportunity to exchange views on the progress that has been made and the research carried out in key areas, with the aim of determining whether the exposure limit values set out in the Council recommendation need to be revised.
The Commission recently asked its scientific committee for the emerging and most recently identified health risks, with a view to revising its opinion to take account of the most recent information in the report.
The latest developments and the initiatives taken by the Commission on the specific issues of the environment-health relationship are very significant; they show that alongside the cooperation developing on a mid- to long-term basis between the environment, health and research sectors, it is possible to take immediate measures to further incorporate the health dimension into environment policy, with benefits to both the environment and health.
Now to the coordination that one of the speakers mentioned. Coordination between the various national environment and health action plans is achieved firstly through the Forum on Environment and Health under the auspices of the European Commission, and secondly through the WHO, in whose relevant activities the Commission actively participates.
As regards nanomaterials, six weeks ago, on 17 June 2008, the Commission adopted a communication on the scope of application of EU legislation to nanomaterials, which underlines the importance of applying the prevention principle in this area.
EU legislation may not refer directly to the term 'nanomaterials', but it should be accepted that EU legislation does to a large extent cover the risks associated with nanomaterials. The Commission has of course concluded that enforcement of the existing legislation must be stepped up and that the relevant texts, such as specifications and technical instructions, must be revised so that they can be better applied in the case of nanomaterials. The Commission will also continue, of course, to support the relevant research to fill the existing gaps in knowledge.
The relationship between climate change and health is clearly one of the increasingly important issues, according to the interim assessment, and I am glad it has been highlighted by many speakers today. This topic is to be covered in the White Paper on adaptation to climate change, which is to be approved soon.
As for the comment by our Polish fellow Member, which is not directly relevant to the topic under discussion but is very significant in the context of the energy and climate change package, I must make it absolutely clear that any increase in electricity prices in Poland and other countries where electricity prices are regulated will not be due to the introduction of auctioning into the European system of greenhouse gas emission rights. The increase will be due to the need for further investment in the energy sector, as there will be no investors if there is no corresponding prospect of profit from their investments in the energy sector. The increases will also come about because of liberalisation in the energy sector and the unification of the EU energy market.
Participating in the CO2 trading scheme to combat climate change will account for about 15%, and it should be noted - and I must underline this, because I have recently read statements by Polish officials in many newspapers to the effect that it will create an economic problem in Poland etc. - indeed, I must make it absolutely clear that whatever money is needed for the purchase of CO2 emission rights, that money will stay in the country concerned, such as Poland, for example. Not only that, but Poland will have the additional advantage of about EUR 1 billion coming from the redistribution which will result from the auctioning of rights in the EU countries whose income per head is above the EU average.
These worries are therefore unfounded. Poland can only gain from the system and the package to be discussed in the European Parliament and in the Commission.
The Action Plan is an effective means of marshalling all the agents involved in the sectors of the environment, health and research at Member State and Community level, with a view to taking the environment-health relationship into account even more effectively when formulating environmental policy.
This objective must be pursued even more intensively, with the cooperation of all interested parties and the support of the European Parliament. Once again, let me stress that I am happy with the cooperation we have and with the support of the French Presidency.
rapporteur. - (FR) Mr President, I would like to congratulate every single one of the Members here present for the high quality of today's debate. I find that this area is central to the concerns of Europeans and is one that lies at the heart of the 'People's Europe'. This is essential. I want to thank every one of my colleagues and fellow Members for their views and assessments and also for the proposals they have put forward, most of which have been very ambitious indeed. I am not going to summarise them all here, for that has already been done by the Secretary of State and Commissioner Dimas.
I would just like to return specifically to the question of electromagnetic fields.
Mrs Kosciusko-Morizet mentioned the Interphone study, but we are very focused on this problem: the findings from this study have not been published in full precisely because some consider them to be contradictory, whereas a number of experts who have been involved in it and are working in Israel have now highlighted the link between exposure to GSM waves and the emergence of cancer of the parotid gland. We are therefore essentially awaiting proof before acting. As I said before, when scientific uncertainty persists it is up to the politicians to make a decision.
I would conclude by mentioning our Amendment 1, as presented in plenary, and would call on you to support it, as it has been put forward by most of the parliamentary groups. It effectively confirms that when technologies evolve and change, as is the case in this particular area, the exposure thresholds should also be amended; otherwise we are doing nothing to help those consumers who might be at risk. I fervently hope that the French Presidency will support this proposal for an amendment of the 1999 recommendation.
The debate is closed.
The vote will take place today at 12 noon.
Written statements (Rule 142)
in writing. - (HU) The Ries report relates to important questions about the mid-term review of the European environment and health action plan. Within this brief scope, I would like to address the freshwater question. In Hungary and many other Union countries, global climate change basically means extreme distribution of rainfall.
Floods alternate with dry months, and this calls for a new water management strategy. We must manage every drop of freshwater responsibly. This can only be achieved through collaboration at Union level, and considerable Community resources must be made available for water management during the budget period starting in 2013, at the latest. Ensuring healthy drinking water throughout the territory of the Union, and using medicinal waters and geothermal energy as sources of heat, are related to this.
Several tens of thousands of European citizens have died in urban heatwaves, and alleviating these also requires water. By using the water projects of the developing world, our outstanding experts can also provide help within the framework of Union projects. Let us not forget that freshwater is perhaps the most important treasure of the twenty-first century!
in writing. - (RO) I consider opportune the inclusion in the report of a reference to the Commission's and Member States' obligation to support the Children's Environment and Health Action Plan in Europe. The issue of the European child health needs to receive all the attention due, taking into consideration the serious problems that all Member States are dealing with.
I would like to inform you about worrying statistics recorded this year in the Romanian schools: one pupil out of four suffers from chronic diseases. According to an official report, the main causes are inadequate nutrition, absence of physical activity and school bags that are too heavy. The most frequent health conditions are sight problems, growth delays, spinal deformations, speech disorders and anemia.
Many pupils and children under school age are overweight and obesity has been caused by fast-food nutrition. Besides the fact that they live in a natural environment that is increasingly dangerous for their health, it seems that the social environment in which children are developing is not the most suited either. For this reason, I believe all of Europe should consider very seriously the children's health problems before we arrive in the situation of wondering what Europe will look like tomorrow.
in writing. - (PL) Respect for human rights, democracy and the rule of law is one of the European Union's priorities. When necessary, the Union imposes restrictive measures known as sanctions if these are called for in order to attain the aforementioned objectives. Sanctions should only be resorted to in cases of serious threats to security or violations of human rights, or when conciliation or diplomatic measures have proved ineffective.
Recourse to sanctions may also be justified in cases of irreversible environmental damage to the natural environment when this becomes a threat to security and thus a serious infringement of human rights. So-called double standards are not allowed, however. By this I mean lack of consistency or equality when imposing or implementing sanctions. The sanctions most commonly resorted to by the European Union are denial of visas and arms embargoes. In addition, sanctions are one of the weapons used in the war on terror.
The procedure for drawing up a black list of the names of institutions and entities linked to terrorist activity is an important element of the EU's anti-terrorist policy.
Coordinated international action is required in order to improve the effectiveness of the sanctions imposed.
The Union should continue to impose appropriately targeted smart sanctions to deal with specific problems whilst minimising the humanitarian consequences or negative effects on individuals against whom they were not aimed.